Citation Nr: 0300435	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 
percent for osteoarthritis of the right ankle with 
limitation of motion.

2.  Entitlement to an initial rating in excess of 20 
percent for osteoarthritis of the left ankle with 
limitation of motion.

3.  Propriety of an apportionment of the veteran's 
Department of Veterans Affairs (VA) disability 
compensation benefits on behalf of his daughter.

4.  Entitlement to service connection for chronic ear 
infections.

5.  Entitlement to service connection for residuals of a 
fracture of the left fifth metatarsal.

6.  Entitlement to service connection for hearing loss and 
tinnitus.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder.

8.  Entitlement to an initial rating in excess of 10 
percent for residuals of a fracture of the right radial 
head.

9.  Entitlement to an effective date earlier than 
September 9, 1999, for a 40 percent disability rating for 
urethritis.

10.  Entitlement to an initial rating in excess of 10 
percent for osteoarthritis of the left knee with 
limitation of motion.

11.  Entitlement to an initial rating in excess of 10 
percent for osteoarthritis of the right knee with 
limitation of motion.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from July 1979 to April 
1993.

This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).  During 
the course of this appeal, the veteran has testified at 
several hearings at the RO.  

One of the matters the Board must address is which issue 
or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

By October 1994 rating decision, the RO granted service 
connection for osteoarthritis of the left and right ankles 
and assigned an initial zero percent rating, effective 
September 17, 1993.  The veteran duly appealed the RO 
determination, submitting a timely VA Form 9 in August 
1995.  Thereafter, by April 1997 rating decision, the RO 
increased the initial rating for the veteran's ankle 
disabilities, assigning separate 20 percent ratings for 
osteoarthritis of the right and left ankles, effective 
September 17, 1993.  Although an increased rating has been 
granted, the issues of entitlement to ratings in excess of 
20 percent for right and left ankle disabilities remain in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  
Moreover, the Board observes that the veteran has 
continued to assert that he is entitled to ratings in 
excess of 20 percent for his ankle disabilities.

In a March 2001 determination, the RO awarded an 
apportionment of the veteran's monthly compensation 
benefits in the amount $200 of on behalf of his then-minor 
daughter, effective July 1, 2000.  The veteran appealed 
the RO determination, arguing that he had he had already 
"given all financial support that [his daughter] was 
entitled to."  

In addition to the issues set forth above, the Board notes 
that the veteran has submitted Notices of Disagreement 
with several additional matters; however, the RO has not 
yet issued him a Statement of the Case addressing these 
issues.  Accordingly, the Board does not yet have 
jurisdiction to address these claims and a remand to the 
RO for this action is now necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  For example, the record 
shows that by a February 1994 rating decision the RO, 
inter alia, denied service connection for chronic ear 
infections and residuals of a fracture of the left fifth 
metatarsal.  In addition, the RO granted service 
connection for osteoarthritis of the left and right knees 
(assigning an initial combined 10 percent rating from 
September 17, 1993), as well as residuals of a fracture 
deformity of the right radial head (assigning an initial 
10 percent rating from April 22, 1993).  At an April 1994 
hearing, the veteran indicated his disagreement with these 
determinations.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (statement of disagreement at VA hearing, when 
reduced to writing by hearing transcript, meets 
requirement that Notice of Disagreement be in writing as 
of date of certification of transcript).  

The Board must review all issues that are reasonably 
raised from a liberal reading of the veteran's appeal.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Thus, a 
Statement of the Case addressing these matters is 
necessary.  Manlincon, supra.  (Although in a subsequent 
May 1995 rating decision the RO assigned increased ratings 
for the veteran's right and left knee disabilities 
(assigning separate 10 percent ratings, effective 
September 17, 1993), a Statement of the Case is still 
required.  AB, supra).  

In addition, in a June 1995 rating decision, the RO denied 
service connection for tinnitus and hearing loss.  The 
veteran submitted a Notice of Disagreement with this 
determination in November 1995.  By July 2000 rating 
decision, the RO assigned a 40 percent rating for 
urethritis, effective September 9, 1999.  In August 2000, 
the veteran disagreed with the effective date assigned by 
the RO for the 40 percent rating.  In March 2001, the 
veteran filed a timely Notice of Disagreement to the July 
2000 denial of service connection for an acquired 
psychiatric disorder.  Again, Statements of the Case 
addressing these issues have not yet been issued.  

The Board also notes that there are several pending claims 
that have not yet been addressed by the RO.  In November 
1994, the veteran filed a claim of service connection for 
post-traumatic stress disorder (PTSD).  In September 1995, 
he filed claims of service connection for a skin 
condition, a sleeping disorder, a digestive disorder, and 
a disability manifested by shortness of breath, all of 
which he attributed to his service during the Gulf War.  
In January 1998, he filed claims of service connection for 
headaches, and joint and muscle claims, disabilities which 
he also attributed to his service in the Gulf War.  

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court) in Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd 972 F.2d 331 (Fed. Cir. 1992), advancing 
different arguments (or as in this case, claims) at 
successive stages of the appellate process does not serve 
the interests of the veteran, hinders the decision-making 
process, and raises the undesirable specter of piecemeal 
litigation.  The RO has not yet adjudicated these claims 
and, inasmuch as they are not inextricably intertwined 
with the issues now before the Board on appeal, they are 
referred to the RO for initial consideration.

Finally, it is noted that by May 1998 rating decision, the 
RO denied a total rating based on individual 
unemployability due to service-connected disabilities.  
The veteran was notified of this determination by letter 
dated later that month.  In August 1999, he submitted a 
statement indicating disagreement with this determination.  
To be considered timely, a Notice of Disagreement must be 
filed within one year from the date that the agency mails 
notice of the adverse determination.  38 C.F.R. § 20.302 
(2002).  As the veteran's statement was not received 
before the expiration of the appeal period, it may not be 
considered a timely Notice of Disagreement.  However, the 
Board construes this statement as a new claim for a total 
rating based on individual unemployability due to service-
connected disabilities and refers the matter to the RO for 
initial adjudication.  


FINDINGS OF FACT

1.  The veteran's right and left ankle disabilities are 
manifested by evidence of arthritis, as well as pain and 
limited motion.  No ankylosis, malunion of the os calcis 
or astragalus, or nonunion or malunion of the tibia or 
fibula is found.

2.  In June 2000, the veteran's former spouse submitted a 
claim for an apportionment of his VA compensation benefits 
on behalf of their minor daughter who was living with her.

3.  The veteran's former spouse reported monthly income of 
$700 and monthly expenses of $850, as well as significant 
student loan debts.

4.  The veteran has monthly income of approximately $1,300 
and reported monthly expenses of approximately $1,130, 
including $400 in loan payments to individuals for 
unspecified debts.

5.  An apportionment of the veteran's VA compensation 
benefits in the amount of $200 monthly represents a 
reasonable amount to provide for the support of his 
daughter, and the record does not show that such an 
apportionment will result in an undue financial hardship 
for the veteran or any interested party.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for osteoarthritis of the right ankle with 
limitation of motion have not been met.  38  U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2002).

2.  The criteria for an initial rating in excess of 20 
percent for osteoarthritis of the left ankle with 
limitation of motion have not been met.  38  U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2002).

3.  The facts and circumstances of this case demonstrate 
that the apportionment of the veteran's VA disability 
compensation in the amount of $200 monthly on behalf of 
his then-minor daughter was proper.  38 U.S.C.A. § 5307 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.450, 3.451 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has 
been a change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this case, the Board 
finds that VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran of 
the provisions of the VCAA in a January 2002 letter.  He 
was also notified of the evidence of record and the 
reasons for the denial of his claims in various RO 
letters, as well as Statements of the Case and 
Supplemental Statements of the Case.  These communications 
also advised him of the legal provisions applicable to his 
claims.  He was also generally advised of VA's duties 
under the VCAA, as well as his responsibility to submit or 
identify evidence.  See, e.g., RO letters of January 17, 
2002.  Thus, the Board finds that VA has satisfied its 
duties to notify the veteran under the VCAA.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In any 
event, given the facts of this case, the Board finds that 
there is no additional development needed and any defect 
in notice would not prejudice the veteran in this 
instance.

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this case, the veteran's service department 
medical records are on file, as are post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1) - (3) (2002).  There is no indication 
of relevant, outstanding records, nor is there a need for 
an additional medical opinion, given the fact that the 
veteran has been afforded repeated VA medical 
examinations.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  He and his former spouse 
have also provided financial statements regarding the 
apportionment issue.  For all the foregoing reasons, the 
Board concludes that VA's duties to the veteran have been 
fulfilled.  

I1.  Entitlement to initial ratings in excess of 20 
percent for osteoarthritis of the left and right ankles 
with limitation of motion.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).  

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing 
the service-connected evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2002).  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling 
and pain on movement.  38 C.F.R. § 4.45 (2002).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence 
of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability 
be viewed in relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of 
an initial rating for a disability following an initial 
award of service connection for that disability.  At the 
time of an initial award, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet.App. 119, 125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  a finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent period of hospitalizations as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002). 

In claims for VA benefits, VA shall consider all 
information and lay and medical evidence of record in a 
case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 1991 & Supp. 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran's service-connected right and left ankle 
disabilities are currently rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to 
limitation of motion of the ankle.  Under that code, a 10 
percent rating is assigned for moderate range of motion 
impairment.  A maximum 20 percent rating is assigned for 
marked range of motion impairment.  Without taking into 
consideration all of the difficulties the veteran 
associates with his bilateral ankle disorder, the current 
20 percent evaluations could not be justified.

After reviewing the evidence of record, the Board finds 
that ratings in excess of 20 percent for the veteran's 
right and left ankle disabilities are not warranted under 
Code 5271.  As set forth above, a rating of 20 percent is 
the maximum rating available under this code.  Moreover, 
as compensation is provided under this code for limitation 
of motion, a separate compensable rating for arthritis of 
the ankles would not be warranted as the rating schedule 
may not be employed as a vehicle for compensating a 
claimant twice for the same symptoms.  38 C.F.R. § 4.14 
(2002); see also Brady v. Brown, 4 Vet. App. 203 (1993).

Likewise, the Board has considered the applicability of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), including whether 
there is a basis for assigning a rating in excess of 20 
percent due to additional limitation of motion resulting 
from pain or functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45.  Yet, as the veteran already receives the maximum 
rating for limitation of ankle motion, there is no basis 
for a higher rating based on these factors.  See Johnston 
v. Brown, 10 Vet.  App. 80 (1997).  As a result, the Board 
finds that the criteria set forth in Diagnostic Code 5271 
do not provide a basis to assign ratings in excess of the 
currently assigned 20 percent for the veteran's service-
connected right and left ankle disabilities.  

There are other diagnostic codes that potentially relate 
to impairment of the ankle; the veteran is entitled to be 
rated under the code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  After reviewing these alternative provisions, 
however, the Board can find no basis on which to assign a 
rating in excess of 20 percent.  For example, there is no 
evidence of ankylosis ratable under Codes 5270 and 5272 
(2002).  Ankylosis is defined as "[s]tiffening or fixation 
of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  In this case, the 
evidence of record shows that the veteran has never 
exhibited ankylosis of either ankle, and he does not 
contend that either ankle is ankylosed.  See e.g. the 
February 1998 VA medical examination report specifically 
finding no ankylosis of either ankle.  Consequently, the 
Board finds that the provisions pertaining to ankylosis 
are inapplicable in this case.

The Board finds no evidence of malunion of the os calcis 
or astragalus ratable under Code 5273 (2002); nonunion or 
malunion of the tibia or fibula, ratable under Code 5262 
(2002); or of astragalectomy residuals ratable under Code 
5274 (2002).  Indeed, repeated VA medical examinations, 
including X-ray studies, have been negative for any such 
findings.  Thus, these provisions are not applicable to 
this case.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that 
the veteran's service-connected ankle disabilities have 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods 
of hospitalization.  In fact, it appears that the veteran 
has never been hospitalized for treatment of his service-
connected ankle disabilities.  Accordingly, the Board 
finds that the impairment resulting from the veteran's 
ankle disabilities is appropriately compensated by the 
currently assigned schedular ratings and 38 C.F.R. § 3.321 
is inapplicable.

In summary, the Board finds that the competent and 
probative evidence of record does not support the 
assignment of a rating in excess of 20 percent for the 
veteran's right or left ankle disability.  This is a case 
where the preponderance of the evidence is against the 
claims and the benefit of the doubt rule is inapplicable.  
38 U.S.C. § 5107(b)(West 1991 & Supp. 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Propriety of an apportionment of the veteran's 
compensation benefits on behalf of his minor daughter.

All or any part of a veteran's VA compensation may be 
apportioned on behalf of his children if such children are 
not living with him and he is not reasonably discharging 
his responsibility for their support.  38 U.S.C.A. § 5307 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.450 (2002).  It is 
not necessary for an apportionment claimant to establish 
the existence of hardship in order to obtain an 
apportionment under this provision.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

Regardless of any other provision regarding apportionment, 
however, where hardship is shown to exist, VA compensation 
may be specially apportioned between the veteran and his 
children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the veteran 
or the other persons in interest.  38 C.F.R. § 3.451 
(2002).

In determining the basis for special apportionment, 
consideration is given to such factors as the amount of VA 
benefits payable to the veteran, the veteran's other 
sources of income, the other sources of income available 
to the recipients of the apportionment, and the special 
needs of the veteran, his dependents, and the 
apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship for him, while apportioning less 
than 20 percent of his benefits would not provide a 
reasonable benefit for an apportionee.  Id.

In this case, the record reveals that the veteran has been 
in receipt of a combined 80 percent disability rating 
since September 9, 1999.  By various letters, he was 
notified of the amount of his compensation award and 
advised that he received an additional payment for his 
then-minor daughter, born in January 1983.  For example, 
in a May 14, 2001 letter, he was advised that his monthly 
rate had been $1,391 from December 1, 2000 and that the 
monthly rate would be reduced to $1,141, effective January 
[redacted], 2001, when his daughter turned 18.  

In June 2000, the veteran's former spouse submitted a 
claim for apportionment of the veteran's VA compensation 
benefits on behalf of their minor daughter.  In her 
letter, she indicated that she and the veteran had 
divorced in 1989 and he had provided no financial support 
for their daughter since 1991.  In support of her claim, 
she submitted a copy of an August 1989 marital settlement 
agreement noting the veteran's obligation to pay child 
support in the amount of $350 monthly.  

The veteran's former spouse also submitted a financial 
statement in which she indicated that her monthly 
household income was $700 and that she had no assets.  She 
reported that her monthly living expenses were $850 
(consisting of $375 for rent, $65 for utilities, $50 for 
telephone, $300 for food, and $60 for gas).  She also 
reported substantial debts, including student loans in the 
amount of $45,000, and medical debts of $1,200.  She 
stated that the veteran had provided no financial support 
in the past three months.  

In October 2000, the RO notified the veteran that his 
former spouse had submitted a claim for apportionment of 
his VA benefits on behalf of their daughter.  He was asked 
to submit information regarding his monthly expenses and 
income.  The following month, the veteran submitted a 
financial statement revealing that he had no income other 
than his VA benefits.  He claimed that his monthly 
expenses were $200 for rent, $180 in child/spouse support 
payments, $400 for loan payments, and $350 for food, 
electrical and water.  He claimed that he had provided an 
average monthly support payment of $545 for dependent 
children out of his custody in the past three months.  The 
veteran further indicated that he did not feel as if he 
should have to contribute to his minor daughter as he was 
already giving support "to those dependents that need it."  
He indicated that he could afford to give no more.  He 
provided little additional information.  

By February 1995 Special Apportionment Decision, the RO 
awarded monthly apportionment of the veteran's VA 
compensation benefits to his daughter in the amount of 
$200 monthly, effective July 1, 2000.

The veteran appealed with the RO decision to award 
apportionment of his benefits to his daughter, claiming 
that she "has received all the support she is entitled 
to."  The veteran explained that he had not paid financial 
support to his daughter since 1993, as he had already 
fulfilled all of his financial obligations under the 
divorce settlement.  He also reported that he had two 
other children and a spouse he had to support.  

Having considered the facts of this case and the 
applicable law and regulations, the Board finds that 
special apportionment of the veteran's VA compensation 
benefits on behalf of his daughter is warranted in the 
amount of $200 monthly.  As noted above, a veteran's VA 
compensation may be apportioned on behalf of his children 
if such children are not living with him and he is not 
reasonably discharging his responsibility for their 
support.  38 C.F.R. § 3.450.  In this case, it is 
undisputed that the veteran's daughter is not living with 
him.  The apparent basis for his argument is that his VA 
benefits should not be apportioned on behalf of his 
daughter as he already fulfilled his legal obligation to 
her under the marital settlement agreement.

Even assuming for the sake of argument that the veteran 
has fulfilled his legal responsibility to his daughter 
under the marital settlement agreement, the Board finds 
that such fact would not be dispositive in determining 
whether or not he is "reasonably discharging his 
responsibility" for his daughter's support as set forth in 
section 3.450.  Without doubt, a parent has a continuing 
legal obligation to his or her children.  As such, it 
appears that whether or not he has complied with the 
specific terms of the marital settlement agreement is but 
one consideration in determining whether he has reasonably 
discharged his responsibility to provide for his 
daughter's support.  Based on the facts in this case, it 
appears that he was not supplying sufficient support to 
provide for her care prior to her 18th birthday.  It is far 
from apparent, based on the evidence before the Board, 
that he has "reasonably discharged his responsibility" for 
his daughter's support.

The Board finds considerable evidence to support the 
conclusion that the veteran has not reasonably discharged 
his responsibility for his daughter's support.  The Board, 
however, need not reach the question of whether the 
veteran is "reasonably discharging his responsibility" to 
provide for this daughter's support in this case.  While 
§ 3.450 requires a finding that a veteran is not 
reasonably discharging his duties to provide for his 
children, § 3.451 has no such requirement.  Rather, that 
section provides that regardless of any other provision 
regarding apportionment, where hardship is shown to exist, 
VA compensation may be specially apportioned between the 
veteran and his children on the basis of the facts in the 
individual case, so long as it does not cause undue 
hardship to the veteran or other persons in interest.

In this case, the Board finds that the evidence clearly 
shows hardship on the part of the veteran's daughter who, 
as set forth above, is currently living with his former 
spouse.  Given the fact that she was a minor at the time 
of the claim, his daughter had little ability to earn her 
own income and had to rely on the support of her parents.  
She had no source of income, absent support from her 
parents.  In view of the foregoing and considering the 
limited income of her mother, it is clear that absent 
support from her father (the veteran) she would (and is) 
experience financial hardship.  The evidence shows that 
the veteran's former spouse reported that her monthly 
expenses exceeded her monthly income by $150.  The Board 
finds her reported expenses (such as $375 for rent, $65 
for utilities, and $60 for gas) could not, under any 
definition, be considered frivolous or remotely excessive.  
In addition to income limitations, it is observed that the 
veteran's former spouse is handicapped by substantial debt 
and a lack savings, which impacts adversely on her ability 
to provide adequately for their daughter's needs by 
herself.  

Because hardship has been shown to exist on the part of 
the veteran's daughter, his VA compensation may be 
specially apportioned as long as it does not cause undue 
hardship to him or the other persons in interest.  38 
C.F.R. § 3.451.

In this case, despite his protestations to the contrary, 
the Board finds that it would not work a hardship on the 
veteran (or his current family, the other party in 
interest) if he were to provide a portion of his VA 
benefits for his daughter's support.  In that regard, the 
Board notes that the veteran received approximately $1,300 
monthly from VA, an amount which included an additional 
allowance for his daughter.  His monthly expenses are 
reportedly $1130.

Notwithstanding these income and expense figures, the 
veteran maintains that he would experience undue financial 
hardship if forced to provide a portion of his VA 
compensation benefits for his daughter's care.  Despite 
his protestations, however, the Board finds that a monthly 
apportionment in the amount of $200 to his daughter will 
not cause either him or his current family undue hardship.  
The Board notes that his reported monthly expenses include 
$400 for loan payments to individuals for unspecified 
debts.  In this case, the Board finds that his daughter is 
entitled to at least the same consideration as these 
creditors.

Based on the foregoing, the Board finds that the record 
does not demonstrate that an apportionment of $200 will 
result in a financial hardship for the veteran or an 
interested party.  In the judgment of the Board, hardship 
contemplates an inability to pay for essentials such as 
food, clothing, shelter or medical expenses.  While the 
Board does not doubt that the veteran may have to make 
some financial adjustments in light of the decision in 
this case, it is clear that such an apportionment on 
behalf of his daughter would not result in such 
deprivations with regard to the veteran.

As noted above, apportionment is based on the facts of the 
individual case as long as it does not cause undue 
hardship to the other persons in interest.  In the instant 
case, the Board has considered the factors set forth in 
that section and specifically finds the award of $200 a 
month, representing much less than 50 percent of the 
veteran's VA benefits, does not provide undue hardship to 
either him or to any other individual in interest.  In 
view of financial information supplied by the veteran 
himself, an apportionment of $200 in this case does not 
cause undue hardship.


ORDER

An initial rating in excess of 20 percent for a right 
ankle  disability is denied. 

An initial rating in excess of 20 percent for a left ankle  
disability is denied.

Apportionment of the veteran's VA disability compensation 
benefits on behalf of his daughter in the amount of $200 
monthly was proper.


REMAND

As detailed in the introduction portion of this decision, 
the veteran has submitted Notices of Disagreement with 
several issues, yet a Statement of the Case addressing 
these matters has not been issued.  According to the 
Court, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, 
the case is remanded for the following:

The RO should issue a Statement of the 
Case to the veteran addressing the 
following issues:  (1) Entitlement to 
service connection for chronic ear 
infections; (2) entitlement to service 
connection for the residuals of a 
fracture of the left fifth metatarsal; 
(3) entitlement to service connection 
for hearing loss; (4) entitlement to 
service connection for tinnitus; (5) 
entitlement to service connection for 
and an acquired psychiatric disorder; 
(6) entitlement to an initial rating in 
excess of 10 percent for residuals of a 
fracture of the right radial head; (7) 
entitlement to initial ratings in 
excess of 10 percent for osteoarthritis 
of the left and right knees with 
limitation of motion; and (8) 
entitlement to an effective date 
earlier than September 9, 1999, for a 
40 percent for urethritis.  The 
Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2002).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp.   AUTOTEXT yearsupp 
\* MERGEFORMAT  2002 ) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



